EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on March 26th, 2021.

The application has been amended as follows: 

21. (Currently Amended) A fin field effect transistor (FinFET) device structure, comprising: 
a first gate structure formed over a fin structure; 
a first spacer layer formed over a top surface of the first gate structure, wherein a bottommost surface of the first spacer layer is in direct contact with the top surface of the first gate structure; 
a first insulating layer formed over the top surface of the first gate structure;
a first source/drain (S/D) contact structure formed over the fin structure and adjacent to the first gate structure; [[and]] 
a second spacer layer formed over the top surface of the first S/D contact structure, wherein the first spacer layer is between the first insulation layer and the second spacer layer; and
and the second spacer.

22. (Cancelled)

23. (Currently Amended) The fin field effect transistor (FinFET) device structure as claimed in claim [[22]] 21, further comprising: a gate spacer layer formed between the first spacer layer and the second spacer layer, wherein the gate spacer layer has a first height greater than a second height of the first spacer layer.

27. (Currently Amended) The fin field effect transistor (FinFET) device structure as claimed in claim [[22]] 21, wherein a bottommost surface of the first insulating layer is in direct contact with the top surface of the first gate structure.

28. Cancelled) 

29. (New) The fin field effect transistor (FinFET) device structure as claimed in claim 23, wherein a top surface of the gate spacer layer is level with the top surface of the first spacer layer.



Reasons for Allowance
Claims 1-5, 7, 8, 10-16, 21, 23, 24, 27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a bottommost surface of the first spacer layer is in direct contact with a top surface of the first gate structure in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 2-5, 7, 8, and 10 are also allowed as they depend from an allowed base claim.
With respect to claim 11, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a bottommost surface of the first spacer layer is in direct contact with a first portion of the top surface of the first gate structure, and a bottommost surface of the first insulation layer is in direct contact with a second portion of the top surface of the first gate structure in combination with the remaining limitations called for in claim 11.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11. Therefore, claim 11 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 12-16 are also allowed as they depend from an allowed base claim.
With respect to claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the first conductive plug is in direct contact with the first spacer layer and the second spacer in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 23, 24, 27, 29, and 30 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829     

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829